DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 15, 22, 23, 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ralph (US Pub. 2003/0014116) in view of Bertagnoli (US Patent 8,998,990).
With respect to claim 1, Ralph discloses a method of spanning a space formed by upon removal of an intervertebral disc, the method comprising: performing a discectomy to remove disc material between two adjacent vertebral bodies (paragraph 2, “removes the disc material”); placing an intervertebral spacer (see fig 11C) between the two adjacent vertebral bodies, the spacer comprising: two end plates (fig 11c, 1104, 1106), each end plate having a metallic vertebral body contacting surface, an inner surface (see fig 11c below); a connector (fig 11C, 1124) interconnecting the inner surfaces of the two end plates in a rigid manner which limits motion between the plates to less than a total of 5 degrees (paragraph 39, solid metal spacer); wherein the vertebral body contacting surfaces 

    PNG
    media_image1.png
    432
    466
    media_image1.png
    Greyscale

Ralph discloses the claimed invention except for cutting at least one slot in at least one of the adjacent vertebrae; the spacer including and a fin extending from the vertebral body contacting surface and placing a fin on one of the vertebral body contacting surfaces into the at least one slot.
Bertagnoli discloses cutting at least one slot in at least one of the adjacent vertebrae (col. 1 ll. 47-50) the spacer including and a fin (see figure 18 below) extending from the vertebral body contacting surface and placing a fin (fig 18, 84”) on one of the vertebral body contacting surfaces into the at least one slot (fig 21, 80, 120), whereby the spacer is inhibited from rotating to provide greater resistance to axial movement and prevent loosening over time (col. 6, ll. 57-63). With respect to claim 15, Bertagnoli discloses wherein the fin on each of the two end plates comprises two fins (fig 61). With respect to claim 15, Bertagnoli discloses wherein the canted fins are not perpendicular to the metallic vertebral body contacting surface of the end plate (see fig 18 below). With respect to claim 23, Bertagnoli discloses wherein each of the fins have parallel opposite side surfaces (see fig 18 below).

    PNG
    media_image2.png
    224
    313
    media_image2.png
    Greyscale

	It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Ralph to include cutting at least one slot in at least one of the adjacent vertebrae; the spacer including and a fin extending from the vertebral body contacting surface and placing a fin on one of the vertebral body contacting surfaces into the at least one slot, whereby the spacer is inhibited from rotating in view of Bertagnoli in order to resist migration or displacement or the prosthetic relative to the vertebrae provide greater resistance to axial movement and prevent loosening over time.
	With respect to claim 26, Ralph discloses an intervertebral spacer for spanning a space formed by upon removal of an intervertebral disc, the spacer comprising: two end plates (fig 11, 1104, 1106)  sized and shaped to fit within an intervertebral space between two vertebrae, each end plate having a vertebral contacting surface and an inner surface (see fig 11c above); a connector (fig 11c, 1124) interconnecting the inner surfaces of the two end plates in a rigid manner which limits motion between the plates to less than a total of 5 degrees (paragraph 39, solid metal spacer).
	Ralph discloses the claimed invention except for at least two fins projecting from each of the vertebral contacting surfaces, wherein the fins are each configured to be inserted into a slot cut in the vertebra to inhibit rotation of the spacer with respect to the vertebrae, and wherein the two fins on each end plate are canted away from one another with bases of the fins closer together than edges of the fins.
Bertagnoli discloses at least two fins (fig 18, 84”) projecting from each of the vertebral contacting surfaces, wherein the fins are each configured to be inserted into a slot cut in the vertebra to inhibit rotation of the spacer with respect to the vertebrae, and wherein the two fins on each end plate are canted away from one another with bases of the fins closer together than edges of the fins (see fig 18 above) to resist migration or displacement or the prosthetic relative to the vertebrae provide greater resistance to axial movement and prevent loosening over time. With respect to claim 27, Bertagnoli discloses wherein each of the fins have parallel opposite side surfaces (see fig 18 above).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Ralph to include at least two fins projecting from each of the vertebral contacting surfaces, wherein the fins are each configured to be inserted into a slot cut in the vertebra to inhibit rotation of the spacer with respect to the vertebrae, and wherein the two fins on each end plate are canted away from one another with bases of the fins closer together than edges of the fins in view of Bertagnoli in order to resist migration or displacement or the prosthetic relative to the vertebrae provide greater resistance to axial movement and prevent loosening over time.
Claims 10-13, 19, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ralph in view of Bertagnoli as applied to claims 1 and 26 above, and further in view of in view of Eckhart (US Patent 8,092,534).
With respect to claims 10 and 11, Ralph discloses a metallic screen on the vertebral body contacting surfaces (fig 11c, 952 and paragraph 138). 
With respect to claim 11, Bertagnoli discloses wherein at least one of the two end plates comprises two fins canted away from one another with bases of the fins closer together than edges of the fins (fig 18). Ralph in view of Bertagnoli discloses the claimed invention except for the plates and connector are formed from PEEK.
Eckhart discloses a spinal implant being made of PEEK col. 5, ll. 4) in order to be biocompatible (col. 4, ll. 61). Eckhart discloses contact portion being made out of a metal (col, 4 ll. 58-63) while other portions are made out of PEEK (col. 4, ll. 1-9)
It would have been obvious at the time of the invention to one ordinary skill in the art to modify the device of Ralph in view of Bertagnoli in make the plates and connector out of PEEK in view of Eckhart in order to be biocompatible. With respect to claim 12, Ralph discloses holes cover less than 40 percent of the vertebral body contacting surfaces (only center hole and paragraph 110 states that the spacer does not need the central bore). With respect to claim 13, Ralph discloses wherein no part of the intervertebral spacer extends outside the intervertebral disc space and slot (fig 11c just the spacer). With respect to claim 19, Bertagnoli discloses wherein the fin on each of the two end plates comprises two fins (fig 61). With respect to claim 24, Bertagnoli discloses wherein the canted fins are not perpendicular to the metallic vertebral body contacting surface of the end plate (see fig 18 above). With respect to claim 25, Bertagnoli discloses wherein each of the fins have parallel opposite side surfaces (see fig 18 above).
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. The applicant argues that Ralph teaches away from adding fins because the spacer is rotated once it is inserted. The examiner respectfully disagrees. As stated previously not all of Ralph's implants are rotated only those that are correcting the lordis angle. Any implant not rotated i.e. those without an angle can still use a fin to engage the bone. Paragraph 139 states "For situations in which the surgeon is using tapered trial spacers to correct scoliosis, it may be useful for the surgeon, if rotating the last used tapered trial spacer to estimate the proper rotation angle, to note the angle markings on the tapered trial spacer so that the modified tapered spacer can be rotated to the same angle once inserted in between the vertebral bodies, inasmuch as the modified tapered spacers also have angle markings," such that rotation is only used when using a tapered spacer. The current claims do not require an implant that is angled such that the rejection using embodiments of Ralph that do not include an angle.
The applicant also argues that Bertagnoli is not analogous art to Ralph because a fusion spacer and an artificial disc have different functions. In response to applicant's argument that Bertagnoli is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Eisermann is reasonably pertinent to Ralph because it is solving the problem of ensuring fixation to an endplate and is also in the same field of the endeavor i.e. both spinal implants.
With respect to claim 11, the applicant argues the Ralph in view of Eckhart does not disclose a PEEK implant with metal screens are coatings. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ralph discloses metal screens being added to the exterior of an implant while Eckhart discloses parts of an implant being made out of PEEK. Eckhardt also as noted above discloses different portions of implants being made of different materials, including the contact surfaces being made out of a metal and the inner parts being made out of PEEK as currently claimed. The applicant also argues that Eckhart is nonanalogous art. In response to applicant's argument that Eckhart is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Ralph and Eckhart are in the same field of spinal disc implants.
The rejections are deemed proper. To overcome the rejection the applicant could more clearly define the connecter member such that the member is a solid cylinder free of holes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773